DETAILED ACTION
Applicant's amendments and remarks, filed 6/30/21, are fully acknowledged by the Examiner. Currently, claims 1-20 are pending with claims 1 and 4 amended. Applicant’s amendment to claim 4 has overcome the previously filed 35 USC 112(b) rejection.  The following is a complete response to the 6/30/21 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the distal ablation electrode" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending to “the distal ablation electrode region.”
Regarding claim 2, it is at least unclear to examiner if “an opening formed therein” of the distal ablation electrode region is the same as the “an opening of the distal ablation electrode.” Examiner suggests amending to correct antecedent basis.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 seems to teach limitations that are in claim 1 as amended.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Megerman (US 2005/0203505).
Regarding claim 1, Megerman teaches a catheter for use in cardiac mapping and/or ablation, the catheter:an elongate catheter shaft having a distal ablation electrode region (150 with distal electrode region 152);an electrode assembly coupled to the distal ablation electrode by having at least one end of the electrode assembly extending through an opening of the distal ablation electrode (102 extends through an opening of 152); and
wherein the electrode assembly includes a flexible circuit having one or more electrodes disposed thereon (124 on 102, which can be flexible as in par. [0009]).
Regarding claim 2, Megerman teaches wherein the distal ablation region has an opening formed therein and wherein the electrode assembly extends through the opening (102 extends through an opening of 152).
Regarding claim 3, Megerman teaches the electrode assembly includes a region that is disposed along a distal end of the distal ablation electrode region (part of 102 is disposed along the channel of distal electrode region 152).
Regarding claim 11, Megerman teaches the electrode assembly includes one or more electrode regions and one or more electrically insulated regions (102 with electrode region 124, with the rest of 102 as insulated as in par. [0039])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 7-8 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tun (US 2014/0081111) in view of Toth (US 2015/0224326), in further view of Govari (US 9,956,035).
Regarding claim 1, Tun teaches a catheter for use in cardiac mapping and/or ablation (102), the catheter comprising: an elongate catheter shaft having a distal ablation electrode region (114 with distal electrode 126); an electrode assembly coupled to the distal ablation electrode region (assembly of all the electrode structures 142); and wherein the electrode assembly includes a circuit having one or more electrodes disposed thereon (electrodes 132 thereon). While Tun teaches a balloon configuration with the electrodes, with the balloon inflating such that the electrodes and circuits on the balloon would flex (Fig. 7 and par. [0060]), Tun is not explicit about the electrode assembly including a flexible circuit. 
However, Toth teaches electrodes external on the distal tip of a probe on a flexible circuit (par. [0277] and electrodes 940).
Tun is further silent wherein the distal ablation region has an opening formed therein and wherein the electrode assembly extends through the opening.
Govari teaches openings within the distal tip of the device with the glue region for the microelectrodes extending through (col. 5 lines 51-65 and Fig. 3 with holes in the distal end microelectrodes mounted therein with glue).
It would have been obvious to one of ordinary skill in the art to modify Tun such that the electrodes are on a flexible circuit, as in Toth. This would allow the circuits to flex along with the elongate body, which is flexible as in par. [0036]. It would have been obvious to one of ordinary skill in the art to mechanically secure the electrode assembly to the distal ablation electrode region with glue as in Govari with 
Regarding claim 2, Tun is silent wherein the distal ablation region has an opening formed therein and wherein the electrode assembly extends through the opening.
However, Govari teaches openings within the distal tip of the device with the glue region for the microelectrodes extending through (col. 5 lines 51-65 and Fig. 3 with holes in the distal end microelectrodes mounted therein with glue).
It would have been obvious to one of ordinary skill in the art to mechanically secure the electrode assembly to the distal ablation electrode region with glue as in Govari, as a way to attach the arms to the catheter as desired in at least par. [0053] of Tun.
Regarding claim 3, Tun teaches the electrode assembly includes a region that is disposed along a distal end of the distal ablation electrode region (arms 142 are along the distal end of 132).
Regarding claim 4, Tun teaches the electrode assembly includes a plurality of arm regions and wherein each of the arm regions includes at least one electrode (arms 142 with electrode 132).
Regarding claim 5, Tun teaches the electrode assembly includes three arm regions (par. [0048] electrodes 132 on arms 142 at 120 degree intervals).
Regarding claim 7, Tun teaches the electrode assembly includes a mechanical locking end region that is capable of mechanically securing the electrode assembly to the distal ablation electrode region. However, Govari teaches a catheter with microelectrodes mechanically bonded to the catheter via glue as in col. 5, lines 51-65.
It would have been obvious to one of ordinary skill in the art to mechanically secure the electrode assembly to the distal ablation electrode region with glue as in Govari, as a way to attach the arms to the catheter as desired in at least par. [0053] of Tun.
Regarding claim 8, Tun is silent wherein the distal ablation electrode has an opening formed therein and wherein the mechanical locking end region extends through the opening.
However, Govari teaches openings within the distal tip of the device with the glue region for the microelectrodes extending through (col. 5 lines 51-65 and Fig. 3 with holes in the distal end microelectrodes mounted therein with glue).
It would have been obvious to one of ordinary skill in the art to mechanically secure the electrode assembly to the distal ablation electrode region with glue as in Govari, as a way to attach the arms to the catheter as desired in at least par. [0053] of Tun.
Regarding claim 10, Tun is silent wherein the electrode assembly is adhesively bonded to the distal ablation electrode region.
However, Govari teaches microelectrodes bonded to a catheter via glue as in col. 5, lines 51-65.
It would have been obvious to one of ordinary skill in the art to mechanically secure the electrode assembly to the distal ablation electrode region with glue as in Govari, as a way to attach the arms to the catheter as desired in at least par. [0053] of Tun.
Regarding claim 11, Tun teaches wherein the electrode assembly includes one or more electrode regions (electrodes 132) and one or more electrically insulated regions (insulated regions 312 as in par. [0052] and Fig. 3).
Regarding claim 12, Tun teaches wherein the electrode assembly extends circumferentially around the distal ablation electrode region (arms 132 extend around 126).
Regarding claim 13, Tun teaches the electrode assembly is designed to bow radially outward from the distal ablation electrode region (Fig. 4, 132 not flush with 126 but extends outward).
Regarding claim 14, Tun teaches the distal ablation electrode region includes a platinum ablation tip electrode (par. [0038]).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tun in view of Toth, in view of Govari, and in further view of Koblish (US 2008/0243214).
Regarding claim 6, Tun teaches more than one arm region, but is not explicit regarding four or more arm regions.However, Koblish teaches an ablation probe with four microelectrodes on an ablative electrode (Fig. 4, par. [0062]).It would have been obvious to one of ordinary skill in the art for Tun to have more than three microelectrodes and associated arm regions, such as four as in Koblish. This would allow for more microelectrodes to reduce the dependency of orientation on treatment.
Allowable Subject Matter
Claims 15-20 are allowed for the reasons presented in the action dated 3/31/21.
Claim 9 remains objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 9 is objected to for the reasons presented I the action dated 3/31/21.
Response to Arguments
Applicant’s arguments, see the remarks, filed 6/30/21, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Govari as a secondary reference. A 35 USC 102 rejection with Megerman has also been presented.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/BO OUYANG/Examiner, Art Unit 3794